Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive with regard to entitlement of claimed priority date of 02/28/2014. Therefore, the rejection over Roggenbuck (US20150247850A1) has been withdrawn as Roggenbuck (US20150247850A1) does not constitute as prior art. Applicant’s argument is also persuasive with regard to Roggenbuck 2 (US 20100184662) that the reference does not teach or provide obviousness for detecting autoantibody with two specific combination of GP2 isoforms. Therefore, the 35 USC 103 rejection has been withdrawn in view of Applicant’s arguments. Therefore, the closest prior arts of record do not teach or reasonably suggest a method of detecting autoantibodies against GP2 in a sample wherein the method step comprises detection of autoantibodies in a sample with a combination of isoform 1 and/or 2 of GP2 and isoform 3 and/or 4 of GP2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.